       Case 1:20-mc-00657-LY Document 17 Filed 06/29/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

JASON LEE VAN DYKE                            §
    Plaintiff                                 §
                                              §
v.                                            §      Case No. 1:20:MC-657-LY
                                              §
THOMAS CHRISTOPHER RETZLAFF                   §
a/k/a Dean Anderson d/b/a BV Files, Via       §
View Files L.L.C., and ViaView Files          §
      Defendant                               §


                    NOTICE OF CONSENT TO TRANSFER


TO THE HONORABLE UNITED STATES JUDGE:



     Movant James McGibney has reviewed Dkt. 5 within Case No. 1:20:MC-657-

LY and concurs with the motion of the United States to transfer Movants Motion to

Quash, Dkt. 1 and their motion to quash and transfer, Dkt. 5, to EDTX.



                                   I.   PRAYER



     WHEREFORE, PREMISES CONSIDERED, Movant prays that this Court

enters an order transferring Movants Motion to Quash, Dkt. 1 and the United States

Motion to Quash, Dkt. 5 to the Eastern District of Texas.




                                          1
        Case 1:20-mc-00657-LY Document 17 Filed 06/29/20 Page 2 of 2




                                                   Respectfully submitted,


                                                   /s/ James McGibney
                                                   James McGibney
                                                   4305 Ridgebend Dr
                                                   Round Rock, TX 78665
                                                   Phone: 408-601-0685
                                                   Email: james@bullyville.com
                                                   Movant, Pro Se




                              CERTIFICATE OF SERVICE



I certify that a true and correct copy of this motion was sent to Plaintiff Jason Lee Van Dyke,
Attorney for Defendant, Jeffrey Lee Dorrell and AUSA Kristina Baehr via email on Monday,
6-29-2020.



                                                   /s/ James McGibney
                                                   JAMES MCGIBNEY




                                              2
